Citation Nr: 1213377	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-03 142	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for an upper and lower spine disorder.  

3.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying the Veteran's claims for service connection for headaches, a disorder of the upper and lower spine, and a left ankle disorder.  This matter was later certified to the Board from the RO in Oakland, California.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in January 2012, a transcript of which is of record.  At such hearing, the Veteran submitted additional documentary evidence into the hearing record, along with a waiver for its initial consideration by the RO.  

The issues of the Veteran's entitlement to service connection for disorders of the upper and lower spine and the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Headaches from which the Veteran now suffers are reasonably attributable to inservice head trauma in a motor vehicle accident.  


CONCLUSION OF LAW

Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition as to this matter is wholly favorable to the extent indicated.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist as to this matter is obviated.  

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In this case, the Veteran has provided sworn testimony that he sustained head trauma in an inservice motor accident in February 1969, when he encountered snow and ice on a roadway and his vehicle went off a 60-foot cliff, and that chronic headaches were present from the time of that accident.  

Service treatment records confirm the Veteran's involvement in that February 1969 accident and his receipt of emergency room care for contusions and abrasions of the each arm and the left knee.  No follow-up treatment for accident-related injuries is documented and residuals of those injuries are not demonstrated on a service separation examination.  The only other pertinent entry in service treatment records is the Veteran's complaint of a headache in November 1966, for which he received oral medication.  

Following service, private treatment records reflect the Veteran's March 2007 complaint of daily migraine headaches; the assessment was of classic migraine.  A private treating physician reported in April and May 2009 statements that he had treated the Veteran for several years and that during the entirety of that course of treatment the Veteran had headaches which were self-attributed to an inservice motor vehicle accident.  Review of the Veteran's medical records by that physician revealed no other major trauma and it was therefore his medical opinion that it was most likely that the inservice motor vehicle accident led to the Veteran's chronic pain.  

Current disablement involving headaches is indicated and there is medical opinion, albeit based largely on history of the Veteran, linking his headaches to an event occurring in military service.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by a veteran).  In this case, the Veteran's history of headaches dating to the February 1969 accident is consistently set forth and not otherwise contradicted by the evidentiary record.  Similarly, there is no other medical opinion in opposition to the 2009 opinions of a treating physician with respect to a nexus between the inservice vehicular accident and current headaches.  That being the case, a grant of service connection for headaches is warranted and, to that extent, the benefit sought on appeal is granted.  


ORDER

Service connection for headaches is granted.  


REMAND

The Veteran also seeks service connection for upper and lower back disorders, as well as a left ankle disorder, based on injuries he sustained in the inservice motor vehicle accident.  The Veteran indicates that his spinal disorders required surgical intervention involving the lumbar and cervical portions of his spine and the record merely references by way of medical history the occurrence of lumbar disc surgery in December 1989 and May 1990 and cervical fusion in 1997, albeit without any information as to the circumstances leading to those surgeries, the course of prior medical treatment of those spinal disorders, or a diagnosis as to current disablement of the spine other than chronic pain.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Similarly, the record does not disclose a diagnosis of current disability of the left ankle other than the notation by the Veteran's private physician in 2009 of chronic pain involving the left ankle.  Remand to obtain records of prior medical treatment involving the spine and left ankle and to afford the Veteran a VA medical examination in order to assess the nature and etiology of any indicated disability is necessitated.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Ensure compliance with the provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159, in terms of the remaining appellate issues as to the Veteran's original claims for service connection for disorders of the upper and lower spine and his left ankle, regarding what evidence is still needed to support entitlement to the requested benefits and what the VA's role is in assisting him in obtaining that evidence.  

2.  Request that the Veteran identify in writing the history of his claimed spinal and left ankle disorders from the time of his service discharge, to include the circumstances leading to two prior lumbar surgeries and surgical fusion of the cervical spine.  In addition, he should be ask to identify in writing all VA and non-VA health care providers or facilities, which have treated him since service for his claimed spinal and left ankle disorders.  He should provide the names and addresses of those providers or facilities, the specific disability treated, and the approximate dates of treatment, in addition to his written authorization for release of pertinent medical records.  

Upon receipt of such information, the AMC should obtain all pertinent records of treatment, not already on file, for inclusion in the Veteran's VA claims folder. 

3.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

4.  Thereafter, afford the Veteran VA spine and joints examinations for the purpose of evaluating the nature and etiology of his claimed disorders of the upper and lower spine and his left ankle.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  Those examinations should entail the taking of a complete medical history, as well as the conduct of a physical examination and all diagnostic studies deemed warranted by the examiner.  All applicable diagnoses should then be set forth. 

As well, the VA examiner is asked to offer an opinion as to the following, with full supporting rationale: 

Is it at least as likely as not (50 percent or greater probability) that any currently existing disorder of the Veteran's upper and/or lower spine and/or the left ankle originated during his period of service or, as applicable only to arthritis, within the one-year period immediately following service, or is otherwise attributable to military service or any event thereof, including the vehicular accident of May 1969?  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against that matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

5.  Lastly, readjudicate the Veteran's claims for service connection for upper and lower spinal disorders and a left ankle disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period in which to respond, followed by a return of the case to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


